Citation Nr: 1740763	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection of left knee disability.

2. Entitlement to service connection of gynecological disorders, including dysmenorrhea, endometriosis, uterine fibroids, adenomyosis, and ovarian cysts.

3. Entitlement to an initial disability rating higher than 30 percent for atrial fibrillation with heart murmur.


REPRESENTATION

Appellant represented by:	Mary K. Hoefer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1990.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. In a June 2012 rating decision, the RO denied service connection of left knee disability and gynecological disorders. In an October 2016 rating decision, the RO granted service connection, effective May 10, 2011, of atrial fibrillation, and assigned a 10 percent disability rating. In a January 2017 rating decision, the RO changed the description of the service-connected heart disorder to atrial fibrillation with heart murmur, and increased the initial (effective May 10, 2011) rating to 30 percent.

In October 2015 and February 2016 the Board remanded the case to the RO for additional action.

In December 2015 the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In the October 2016 rating decision, the RO granted service connection, effective November 29, 2011, of acromioclavicular synovitis of the right shoulder. In August 2017 the Veteran filed a notice of disagreement (NOD) with the effective date that the RO assigned for service connection for that disability. She asserted that on May 10, 2011, she filed a verbal claim for service connection of right shoulder disability.

When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO) must prepare and send to the claimant a statement of the case (SOC). 38 C.F.R. § 19.26 (2016). The RO has not yet sent the Veteran an SOC addressing her appeal of the effective date for service connection of the right shoulder disability. The Court has indicated that when a claimant submits an NOD, and the RO does not issue an SOC on the issue addressed by the NOD, the Board should remand the issue to the RO for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). As the Veteran filed the NOD very recently, the Board surmises that the RO is still taking action, including working toward issuing an SOC, on that effective date issue. Understanding that the RO will proceed with appropriate action on that issue, the Board is not remanding the issue at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for gynecological disorders is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1. Left knee tendonitis treated in service was followed by post-service left knee pain described as due to chondromalacia or patellofemoral syndrome.

2. From May 10, 2011, through April 20, 2016, atrial fibrillation with heart murmur was manifested by episodes of paroxysmal atrial fibrillation, and by a workload of 5 to 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

3. From April 21, 2016, atrial fibrillation with heart murmur has been manifested by episodes of paroxysmal atrial fibrillation, and by a workload of 3 to 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.


CONCLUSIONS OF LAW

1. Current left knee disability was incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. From May 10, 2011, through April 20, 2016, the criteria for a disability rating higher than 30 percent for atrial fibrillation with heart murmur were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Codes 7010, 7011 (2016).

3. From April 21, 2016, the criteria for a 60 percent disability rating for atrial fibrillation with heart murmur have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Codes 7010, 7011.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2011 through 2016. In those letters, the RO notified her what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the December 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time. The RO substantially fulfilled the instructions in the 2015 and 2016 Board remands.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which she might obtain such evidence, and the allocation of responsibilities between her and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.

Left Knee Disability

The Veteran contends that left knee injury in service resulted in ongoing and current left knee disability.


Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). While disorders of the Veteran's left knee have been found, no arthritis has been shown on imaging or otherwise diagnosed in that knee.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of continuity may be legitimately questioned. 38 C.F.R. § 3.303(b). The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On examination of the Veteran in July 1987, for entrance into service, she checked no for any history of knee problems. The examiner checked normal for the condition of her lower extremities. In September 1987 she was seen for treatment for left shoulder pain with onset four days earlier. There was no history of trauma to the shoulder. The treating clinician's impression was strain of the left trapezius muscle. The notes from treatment on that occasion did not reflect any report of injury or pain in any other area.

In April 1990 the Veteran was placed on a temporary profile due to tendonitis of the left hamstring. Under the profile she was to limit exercise to walking. In an April 1990 medical history, she reported a two week history of left knee pain. She stated that currently she was being treated for tendonitis. On examination in April 1990, it was noted that she had tenderness at the lateral and medial tendinous insertions at the posterior of her left knee. There was no palpable cyst. The knee had a full range of motion and full strength. On medical evaluation board examination in May 1990, the examiner found tenderness laterally and medially over the posterior left knee on deep palpation. The knee had full range of motion and full strength. The examiner found no masses or cysts in the knee.

After service, in private medical treatment in August 2003, the Veteran reported a several month history of left knee pain. She related a history of medial meniscal tear and ganglion cyst at the lateral meniscus. MRI showed a trace of effusion, and otherwise normal structures in the knee.

In November 2011, the Veteran submitted a claim for service connection for several disorders including left leg disability.

On VA examination in January 2012, the Veteran reported a five year history of pain in her left knee, with no history of trauma to that knee. She stated that about three times a month she had flare-ups of pain in that knee following activity. The examiner found that the Veteran's left knee had flexion to 130 degrees and extension to 0 degrees, with no objective evidence of painful motion. After three repetitions of the motions there was no change in the ranges of motion. There was pain with palpation of the left knee. The knee area muscles had normal strength. There was no instability and no patellar subluxation or dislocation. The examiner listed a diagnosis of chondromalacia in the left knee patellofemoral joint.

Later, a VA clinician received and reviewed the Veteran's claims file. In May 2012 the reviewer expressed the opinion that it is less likely than not that injury or other events in service caused current disability of the Veteran's left knee. The reviewer explained that the Veteran's left knee had history of chondromalacia, but had full function in the January 2012 examination, such that the knee was not shown to currently have any chronic disorder or impairment.

In June 2012 the Veteran's former husband wrote that he and the Veteran were married for 22 years beginning in 1988. He stated that during that time her left knee had instability, such that she could not run, stand for prolonged periods, or do any activity that involved strenuous exercise of that knee.

In March 2014 statement, the Veteran reported that she had a left knee injury in service, and that she had continued to have pain in that knee since service.

In VA treatment in September 2014, the Veteran reported left knee pain. She stated that the pain began about twenty years earlier, during service, when she injured that knee when it hit the ground. She related having had physical therapy for the knee many times, though not more recently than about 2004. She stated that presently she experienced pain at the sides of the knee. She reported that the pain was worse with activity, and that intermittently the knee and swelling and flare-ups of worse pain. She indicated that the knee occasionally felt unstable. The treating clinician observed a normal, unassisted gait, and found normal muscle and strength in the upper and lower extremities. X-rays of the left knee did not show any abnormalities. In October 2014 the Veteran requested a knee brace.

In October and November 2014, the Veteran had physical therapy, at a private facility, for knee and shoulder problems. In private treatment in December 2014, she reported left knee pain. She stated that she sustained left knee injury during service. She reported that, while exercising while wearing a rucksack, her left knee hit the ground. In December 2014 the treating clinician found stiffness and swelling in the Veteran's left knee. 

In the December 2015 Board hearing, the Veteran stated that during service she wore a heavy rucksack during long marches and while performing calisthenics. She reported that on one occasion, while doing calisthenics while wearing a rucksack, she fell and sustained injury of her left knee and strain of her shoulder. She indicated that she sustained knee and shoulder injuries in the same incident. She reported that during service she experienced in her left knee pain, swelling, and a feeling of instability. She indicated that during service those symptoms were worse with activity. She stated that the same symptoms continued after service and through the present. She reported that she did not sustain any additional left knee injuries after service.

On VA examination in April 2016, the Veteran reported that her left knee problem began with an injury in service, and that she had experienced left knee pain ever since. She stated that she sustained injury when that knee hit the concrete ground when she was exercising while carrying gear. She related that she had a temporary profile as a result. She indicated that presently left knee pain was in the anterior, lateral, and medial areas. She reported constant moderate pain and mild swelling. She stated that, with activity or prolonged sitting, the knee had worse swelling and severe pain. She wore a left knee brace, and reported that she wore it regularly.

The examiner, family medicine physician S. L. L., D.O., reported having reviewed the claims file. On the 2016 examination, the left knee had motion from 0 to 75 degrees, with pain on flexion and pain with weight bearing. There was tenderness to palpation of the left medial patella and the medial/lateral joint line. There was crepitus. Strength with flexion was limited to 4/5. Testing did not show instability. Dr. L. found that the Veteran had patellofemoral pain syndrome in both knees. She expressed the opinion that it is less likely than not that the current left knee pain was directly incurred in service. In explanation, she noted that during service the Veteran had pain in the posterior of her left knee, in contrast to the anterior left knee pain reported in recent years. Dr. L. also noted that, in 2003, more than ten years after the Veteran's service, she reported a several month history of knee pain. Dr. L. opined that the current pain was more consistent with an anterior problem that is different from the posterior problems described during service.

In June 2016, private orthopedist T. Q. J., D.O., reviewed medical records from during and since the Veteran's service, and examined the Veteran. On examination, the Veteran described the events during service with which she had onset of knee pain. On examination, Dr. J. found that the apprehension sign was highly positive for pain in the anterior left knee, and that the squat test was highly positive in the left knee. Dr. J. expressed the opinion that, considering the mechanism of the injury of the knee during service that the Veteran has reported, it is at least as likely as not that her current left knee pain is a result of that injury in service.

The Veteran's statements and medical findings provide sufficient evidence that she has current left knee disability. Her service treatment records reflect that she had left knee tendonitis in 1990. The service connection claim turns on the assembled evidence for and against a nexus between the problem during in service and the current disability.

As tendonitis was found in the Veteran's left knee in April 1990, only about three months before her separation from service, it appears reasonably likely that the effects of that disorder continued after her service. The claims file contains no contemporaneous evidence regarding the condition of her left knee in 1991 through 2002 to support or undermine a history of continuity.

A 2003 medical record reflecting a report of left knee pain is the earliest contemporaneous evidence of post-service symptoms. The history given then appears to undermine a picture of onset in service, as it was stated that the pain had onset only months before the 2003 treatment. A picture of continuity also is undermined by the report of the January 2012 VA examination, which related a five year history of left knee pain and no history of trauma to that knee.

In 2012 the Veteran's former husband wrote recalling the Veteran's left knee problems over their 22 year marriage beginning in 1988. His statement corroborates that she had left knee problems during that period. His statement is of limited supportive value, though, as he did not specifically address whether she had left knee symptoms at the end of service, and continuously or soon after service.

From 2014 forward, the Veteran has stated that left knee pain during service continued through the end of service and afterward, through the present. Those consistent accounts are supported by the documentation of symptoms soon before separation from service, but undermined by the differing history recorded in 2003 and 2012. Regarding events around the time of separation from service, earlier accounts are more likely to be accurate than later ones.

VA physician Dr. L.'s opinion against the likelihood of a nexus noted the differing history accounts, and also noted the differing areas of the left knee where pain manifested, in the back during service and in the front in more recent years. She explained her opinion based on the evidence, and her opinion is reasonably persuasive. The private orthopedist Dr. J.'s opinion, finding an at least equivocal likelihood of a nexus between service injury and the current problem, also was based on the evidence, including the Veteran's description of how she sustained knee injury in service. His opinion also is reasonably persuasive. On careful consideration, the Board finds that neither of the medical opinions is clearly more persuasive than the other.

Considering the various accounts of the history, and the two differing but reasonable medical opinions, there is approximate balance between the weights of the evidence for and against continuity or other nexus between the left knee tendonitis in service and the left knee current disability. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for the current left knee disability.

Atrial Fibrillation with Heart Murmur

VA has established service connection for the Veteran's atrial fibrillation with heart murmur. During service the Veteran reported chest pain. She was diagnosed with costochondritis and had treatment for it on many occasions. On at least one occasion during service, in addition to chest pain she reported dizziness and a feeling of tightness in her chest.

Records of treatment over the years following service reflect the Veteran's reports of episodes of heart palpitations, lightheadedness, dizziness, and shortness of breath. Physicians diagnosed atrial fibrillation. In May 2011 the Veteran initiated a claim for service connection for atrial fibrillation. A medical opinion submitted to the file supports a connection between her sinus arrhythmia and symptoms of dizziness and chest tightness during service and the atrial fibrillation that was diagnosed after her service. In an October 2016 rating decision the RO granted service connection, effective May 10, 2011, of atrial fibrillation, and assigned a 10 percent disability rating.


The Veteran initiated an appeal of the October 2016 rating, contending that the effects of her heart problems including atrial fibrillation warrant a higher rating. In a January 2017 rating decision, the RO changed the description of the service-connected heart disorder to atrial fibrillation with heart murmur, and increased the initial (effective May 10, 2011) rating to 30 percent. The Veteran continued her appeal. She asserts that her atrial fibrillation and heart murmur are manifested by dyspnea with activity, and limit her workload, in metabolic equivalents (METs), to an extent that warrants a higher rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the rating schedule, supraventricular arrhythmias are evaluated as follows:



	(CONTINUED ON NEXT PAGE)


Paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor  ... 30 percent

Permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor  ... 10 percent

38 C.F.R. § 4.104, Diagnostic Code 7010.

The Veteran asserts that her atrial fibrillation and heart murmur are manifested by dyspnea, fatigue, and dizziness, and that evaluation of those disorders thus should be considered under, or as comparable to, one of the diagnostic codes that addresses the workload in METs that results in dyspnea, fatigue, angina, or syncope. The METs level is considered under 38 C.F.R. § 4.104, Diagnostic Codes 7000 to 7007, 7011, 7015 to 7017, and 7020 (2016). Those codes relate METs to ratings as follows:

Workload of 3 METs or less results in dyspnea, fatigue, angina, or syncope  ................................. 100 percent

Workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, or syncope
   ........................................................ 60 percent

Workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, or syncope
   ........................................................ 30 percent

Workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, or syncope
   ........................................................ 10 percent

In July 1997 the Veteran had private treatment for an episode of lightheadedness, dyspnea, and supraventricular tachycardia. A physician diagnosed atrial fibrillation. In August 2001 the Veteran had private treatment to address marked palpitations, lightheadedness, and mild shortness of breath. She related the history of an earlier episode that was diagnosed as atrial fibrillation. The treating physician's impression was atrial fibrillation with rapid ventricular response. In April 2002 the Veteran was seen in an emergency room for lightheadedness and weakness. In 2002 through 2006, a treating physician continued to note the history of atrial fibrillation.

Records of VA treatment of the Veteran in 2012 through 2014 reflect an ongoing diagnosis of paroxysmal atrial fibrillation. In April 2012, she reported that the most recent episode was in about 2005. In October 2012, she stated that she had episodes in 1990 and 2005.

In a VA heart examination in June 2012, the Veteran reported that she had symptoms of atrial fibrillation in 1990. She stated that in August 2001 she was hospitalized with similar symptoms and was diagnosed with atrial fibrillation in 2001. She indicated that presently she was on daily medication for her heart disorder. She stated that she had experienced no episodes of arrhythmia in the preceding twelve months. She reported that for exercise she walked slowly, and that she was able to do household chores and to climb stairs, but that she avoided heavy activity like jogging or aerobic exercise. The examiner stated that the Veteran had atrial fibrillation. On examination, EKG was normal. In an interview-based METs estimate, the examiner stated that the Veteran was limited to 5 to 7 METs.

In VA treatment in July 2013, the Veteran reported a history of two episodes of atrial fibrillation years earlier.

In the December 2015 Board hearing, the Veteran reported that presently she was on medication for atrial fibrillation. She stated that episodes of rapid heartbeat and shortness of breath occurred two to three times every couple of months. She related that most times her heartbeat returned to normal within about 24 hours, and that when it did not she went to the emergency room.

On a VA heart examination on April 21, 2016, the Veteran stated that her heart condition had been diagnosed as atrial fibrillation. She reported hospitalizations in 1997, 2001, and 2005 or 2006 for her heart disorder. She indicated that presently she was on daily medication for the disorder. She reported that her heart disorder symptoms had worsened. She stated that she tired very easily. She indicated that she felt palpitations at night. She related that episodes of atrial fibrillation occurred about once every two months, and were manifested by shortness of breath, racing heart, and elevated pulse. She stated that with walking she developed dyspnea and increased heartbeat and had to stop. She indicated that she was only able to walk around one block slowly, or vacuum one room slowly, before such symptoms occurred. She stated that she felt shortness of breath every day for the last couple of years.

The examiner reported having reviewed the claims file. The examiner stated that the Veteran was diagnosed in 1997 with supraventricular arrhythmia. On interview-based METs estimate, the examiner indicated that activity at the level of 3 to 5 METs resulted in dyspnea, fatigue, angina, and dizziness. In a May 2016 addendum to the April 2016 examination report, the examiner confirmed that activity at the level of 3 to 5 METs resulted in dyspnea, fatigue, angina, and dizziness.

In July 2016, private physician J. R. F., M.D., Ph.D., reviewed the Veteran's claims file. Dr. F. expressed an opinion supporting a likelihood that the Veteran's sinus arrhythmia and symptoms of dizziness and chest tightness during service were related to the atrial fibrillation that was diagnosed after her service.

In statements submitted in November 2016 and March 2017, the Veteran asserted that the rating for her heart disorders, including atrial fibrillation and heart murmur, should take into account her activity limitations as measured in METs.

In a VA cardiology consultation in December 2016, the Veteran reported intermittent episodes of chest pain and palpitations. She indicated that the episodes lasted five to ten minutes and occurred every six to eight weeks. She stated that dyspnea and dizziness with activity had worsened over the last year, and that presently she could walk only about one block before she had dyspnea and dizziness. The treating physician's impression was paroxysmal atrial fibrillation. The physician stated that the Veteran's dyspnea could be angina equivalent.

The medical evidence reflects that the Veteran has episodes of atrial fibrillation, and has dyspnea with activity that limits her capacity for activity. The episodes of fibrillation and tachycardia that are manifestations of her atrial fibrillation and heart murmur are addressed by Diagnostic Code 7010. The existing 30 percent rating is the maximum rating under that code. Her heart disorder manifestations of ongoing dyspnea with activity are appropriately addressed based on her METs limitations, as comparable to a code, such as Diagnostic Code 7011, that addresses such manifestations. For several years following the May 10, 2011, date of service connection, May 10, 2011, the evidence did not indicate that her workload was limited to less than 5 METs. Therefore her limitations did not meet the criteria for an initial rating higher than 30 percent. In the April 21, 2016, examination, the examiner concluded that she was limited to 3 to 5 METs. That finding supports a 60 percent rating from that date. As there is no evidence of limitation to 3 METs or less, the criteria for a rating higher than 60 percent have not been met.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's atrial fibrillation and heart murmur have not required frequent hospitalizations. It has not been suggested that the effects of those disorders have markedly interfered with her employment. The rating criteria appropriately address the effects of those disorders. Therefore, it is not necessary to refer the issue of ratings for those disorders for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not suggested that her heart disorders and other service-connected disabilities make her unable to secure or follow a substantially gainful occupation. Thus the record does not indirectly raise the issue of unemployability.


ORDER

Entitlement to service connection for left knee disability is granted.

From May 10, 2011, through April 20, 2016, a disability rating higher than 30 percent for atrial fibrillation with heart murmur is denied.

From April 21, 2016, a 60 percent disability rating for atrial fibrillation with heart murmur is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Board is remanding to the RO, for additional action, the issue of service connection for gynecological disorders. The Veteran contends that gynecological disorders that she had during service either continued or recurred after service, or caused gynecological disorders that she had after service. During and after the Veteran's service physicians have her with and treated her for gynecological disorders. The claims file contains medical opinion regarding the likelihood that the post-service disorders represent continuation of, or are otherwise related to, the disorders during service. The Veteran has reported that, beginning soon after her 1990 separation from service, in 1991 through 1997, she received treatment at the United States Naval Hospital in Charleston, South Carolina. This treatment reportedly included laser cone biopsy of her cervix in 1993; so the treatment records are potentially relevant to the question of continuity between disorders during service and disorders after service. A private treatment record from 1997 notes the history of that laser cone biopsy in 1993. The Veteran has asked VA to assist in obtaining the records from the 1991 to 1997 treatment at the Charleston Naval Hospital. The claims file does not contain any notations reflecting any efforts to obtain those records. The Board is remanding the issue to seek those records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request from the appropriate hospital, Naval, or archives agency all records of treatment of the Veteran from 1991 to 1997 at the United States Naval Hospital in Charleston, South Carolina. Associate all records obtained with the claims file. Document in the claims file all records requests and responses. If the records are not obtained, inform the Veteran and her representative of that result, and of the requests and responses.

2. Then review the expanded record and consider the remanded claim. If that claim remains denied, issue to the Veteran and her representative a supplemental statement of the case and afford them an opportunity to respond. Thereafter, return the case to the Board for review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded matter. The appellant has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


